                   Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF OKLAHOMA

 WILLIAM WAGNER, Individually and For                           CIV-19-947-F
                                                       Case No. _________________
 Others Similarly Situated,
                                                       JURY TRIAL DEMANDED
      Plaintiff,
                                                       COLLECTIVE ACTION PURSUANT
 v.                                                    TO 29 U.S.C. § 216(b)

 D&B OILFIELD SERVICES, INC.,

      Defendant.


                          ORIGINAL COLLECTIVE ACTION COMPLAINT

                                                  SUMMARY

          1.       William Wagner (Wagner) brings this Fair Labor Standards Act (FLSA) lawsuit to recover

unpaid overtime wages and other damages owed by D&B Oilfield Services, Inc. (D&B).

          2.       Wagner worked for D&B as a Water Disposal Operator.

          3.       Wagner and other workers like him regularly worked in excess of 40 hours each week.

          4.       But these workers never received overtime for hours worked in excess of 40 hours in a

single workweek.

          5.       Instead of paying overtime as required by the FLSA, D&B misclassified Wagner and other

workers like him as exempt and paid them a salary with no overtime compensation.

          6.       This collective action seeks to recover the unpaid overtime wages and other damages owed

to these workers.

                                          JURISDICTION & VENUE

          7.       This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 2 of 9



        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

of the events or omissions giving rise to the claim occurred in this District and Division.

        9.      Wagner worked for D&B in this District and Division.

        10.     Specifically, Wagner worked for D&B in and around Ringwood, Oklahoma. Indeed,

Wagner regularly worked overtime for D&B in and around Ringwood, Oklahoma. Despite regularly

working over 40 hours, D&B misclassified him as exempt and paid him a salary with no overtime

compensation.

        11.     D&B is headquartered in this District and Division and conducts substantial business

operations in this District and Division.

        12.     Specifically, D&B is headquartered in Ringwood, Oklahoma. D&B hires workers, like

Wagner, to provide water disposal services to its oilfield clients in and around Ringwood, Oklahoma.

                                                 PARTIES

        13.     Wagner worked for D&B as a Water Disposal Operator from approximately October 2017

until January 2019.

        14.     Throughout his employment with D&B, Wagner was classified as exempt and paid a salary

with no overtime compensation.

        15.     But Wagner was performing non-exempt duties.

        16.     Wagner’s consent to be a party plaintiff is attached as Exhibit 1.

        17.     Wagner brings this action on behalf of himself and other similarly situated workers who

were misclassified as exempt and paid a salary with no overtime compensation.

        18.     D&B misclassified each of these workers as exempt and paid them a salary with no

overtime in violation of the FLSA.

        19.     The collective of similarly situated employees or putative class members sought to be

certified is defined as follows:

                                                    -2-
              Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 3 of 9



               All workers employed by, or working on behalf of, D&B who worked
               in excess of 40 hours in a workweek at any time in the past 3 years,
               were paid a salary, and were not paid overtime (Putative Class
               Members).

       20.     D&B failed to pay these workers overtime for hours worked in excess of 40 hours in a

workweek.

       21.     Defendant D&B is an Oklahoma corporation that maintains its headquarters in Ringwood,

Oklahoma. D&B may be served with process through its registered agent: McAfee & Taft a Professional

Corporation, Two Leadership Square, 211 North Robinson Avenue, 10th Floor, Oklahoma City,

Oklahoma 73102.

                                      COVERAGE UNDER THE FLSA

       22.     At all relevant times, D&B has been an employer within the meaning of the Section 3(d)

of the FLSA, 29 U.S.C. § 203(d).

       23.     At all relevant times, D&B has been part of an enterprise within the meaning of Section

3(r) of the FLSA, 29 U.S.C. § 203(r).

       24.     At all relevant times, D&B has been part of an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1). D&B has and has had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment – that have been moved in or produced for commerce.

       25.     In each of the last 3 years, D&B has had and has an annual gross volume of sales made or

business done of at least $500,000.

       26.     At all relevant times, Wagner and the Putative Class Members were engaged in commerce

or in the production of goods for commerce.

       27.     As will be shown through this litigation, D&B misclassified Wagner and the Putative Class

Members as exempt employees and dictated the pay practices to which it subjected them.
                                                 -3-
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 4 of 9



                                                  FACTS

        28.     D&B provides water disposal services to the oil and gas industry.

        29.     D&B employed Wagner as a Water Disposal Operator from approximately October 2017

until January 2019.

        30.     Throughout the relevant time period, D&B paid Wagner and the Putative Class Members

a salary with no overtime compensation.

        31.     Specifically, D&B paid Wagner approximately $1,000 every week.

        32.     D&B did not pay Wagner or the Putative Class Members additional wages when they

worked over 40 hours in a workweek.

        33.     But Wagner and the Putative Class Members regularly worked substantial overtime.

        34.     For example, Wagner typically worked a minimum of 12 hours a day, for 7 days a week,

for weeks on end.

        35.     Thus, Wagner regularly worked approximately 84 hours each workweek, well over the 40-

hour overtime threshold.

        36.     D&B misclassified Wagner and the Putative Class Members as exempt from the overtime

compensation requirements of the FLSA.

        37.     But Wagner and the Putative Class Members were not employed in any bona fide

executive, administrative, or professional capacity.

        38.     Nor were Wagner and the Putative Class Members performing work that was exempt

under the Motor Carrier Act.

        39.     D&B did not pay Wagner or the Putative Class Members one and one-half times their

regular rates of pay for all hours worked, when they worked in excess of 40 hours in a work week.

        40.     Wagner and the Putative class Members’ primary duties consisted of operating saltwater

disposals, cleaning tanks, monitoring water levels, and hooking up equipment.

                                                       -4-
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 5 of 9



        41.     Specifically, Wagner and the Putative Class Members would unload frac tanks and disposal

trucks and take in water from pipelines. These workers would reclaim any oil from water received and

pump the water underground to dispose of it. These workers also would wash out the frac tanks.

        42.     Wagner and the Putative Class Members never drove any vehicles weighing over 10,000

pounds on any interstates, highways, or county roads.

        43.     Indeed, Wagner and the Putative Class Members’ operation of any D&B vehicles was

strictly limited to D&B’s jobsites and facilities.

        44.     Wagner and the Putative Class Members did not have the authority to hire, fire, and/or

discipline any of D&B’s employees.

        45.     Wagner and the Putative Class Members’ primarily job duties did not require them to

exercise discretion or independent judgment with respect to matters of significance.

        46.     Indeed, Wagner and the Putative Class Members’ job duties were formulaic and not highly

specialized.

        47.     Thus, Wagner and the Putative Class Members were non-exempt employees that should

have been paid overtime for all hours worked over 40 per week.

        48.     D&B knew Wagner and the Putative Class Members worked significant overtime without

being compensated for the same.

        49.     Upon information and belief, D&B deprived Wagner and the Putative Class Members of

the overtime pay they were entitled to under the FLSA to save on labor costs and make higher profits.

        50.     At all relevant times, Wagner and the Putative Class Members were non-exempt employees

for purposes of overtime compensation provisions of the FLSA.

                                 CAUSE OF ACTION - FLSA VIOLATIONS

        51.     Wagner brings his FLSA claim as a collective action under 29 U.S.C. § 216(b).




                                                     -5-
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 6 of 9



         52.    D&B violated, and is violating, the FLSA by failing to pay Wagner and the Putative Class

Members overtime.

         53.    D&B misclassified Wagner and the Putative Class Members as exempt employees in order

to deprive them of overtime they were entitled to under the FLSA.

         54.    D&B knowingly, willfully, or in reckless disregard carried out this illegal pattern or practice

of failing to pay Wagner and the Putative Class Members overtime.

         55.    D&B’s failure to pay overtime to Wagner and the Putative Class Members was neither

reasonable, nor was the decision not to pay overtime made in good faith.

         56.    Accordingly, Wagner and the Putative Class Members are entitled to overtime under the

FLSA in an amount equal to 1 and ½ times their rate of pay, plus liquidated damages, attorney’s fees and

costs.

                                  COLLECTIVE ACTION ALLEGATIONS

         57.    The Putative Class Members were victimized by D&B’s pattern, practice, and/or policy

which is in willful violation of the FLSA.

         58.    Other salaried employees worked with Wagner and indicated they were classified as

exempt, paid in the same manner (a salary with no overtime), and performed similar work.

         59.    Based on his experiences with D&B, Wagner is aware that D&B’s illegal practices were

imposed on the Putative Class Members.

         60.    The Putative Class Members were classified as exempt employees and not afforded

overtime compensation when they worked in excess of 40 hours in a week.

         61.    Wagner’s experiences are therefore typical of the experiences of the Putative Class

Members.

         62.    The specific job titles or precise job locations of the Putative Class Members do not

prevent class or collective treatment.

                                                     -6-
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 7 of 9



        63.     Wagner has no interest contrary to, or in conflict with, the Putative Class Members. Like

each Putative Class Member, Wagner has an interest in obtaining the unpaid overtime wages owed to

them under state and/or federal law.

        64.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        65.     Absent this action, many Putative Class Members likely will not obtain redress of their

injuries, and D&B will reap the unjust benefits of violating the FLSA.

        66.     Furthermore, even if some of the Putative Class Members could afford individual litigation

against D&B, it would be unduly burdensome to the judicial system.

        67.     Concentrating the litigation in one forum will promote judicial economy and parity among

the claims of individual members of the classes and provide for judicial consistency.

        68.     The questions of law and fact common to the Putative Class Members predominate over

any questions affecting solely the individual members. Among the common questions of law and fact are:

                a.      Whether D&B employed the Putative Class Members within the meaning of the

                        applicable state and federal statutes, including the FLSA;

                b.      Whether D&B’s decision to classify the Putative Class Members as exempt

                        employees and pay them a salary with no overtime was made in good faith;

                c.      Whether D&B’s decision to not pay time and a half for overtime to the Putative

                        Class Members was made in good faith;

                d.      Whether D&B’s violation of the FLSA was willful; and

                e.      Whether D&B’s illegal pay and classification practices were applied uniformly to

                        all Putative Class Members.

        69.     Wagner and the Putative Class Members sustained damages arising out of D&B’s illegal

and uniform employment policy.

                                                    -7-
               Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 8 of 9



        70.        Wagner knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        71.        Even if the issue of damages was somewhat individual in character, there would be no

detraction from the common nucleus of liability facts.

                                               RELIEF SOUGHT

        WHEREFORE, Wagner prays for judgment against D&B as follows:

              a.      An Order designating the Putative Class as a collective action and permitting the

                      issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated individuals

                      with instructions to permit them to assert timely FLSA claims in this action by filing

                      individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

              b.      For an Order appointing Wagner and his counsel to represent the interests of the

                      Putative Class Members;

              c.      For an Order finding D&B liable to Wagner and the Putative Class Members for

                      unpaid overtime owed under the FLSA, as well as liquidated damages in an amount

                      equal to their unpaid compensation;

              d.      For an Order awarding attorneys’ fees, costs, and pre- and post-judgment interest at

                      the highest available rates; and

              e.      For an Order granting such other and further relief as may be necessary and

                      appropriate.




                                                         -8-
Case 5:19-cv-00947-F Document 1 Filed 10/15/19 Page 9 of 9



                        Respectfully submitted,

                        By: /s/ Michael A. Josephson
                            Michael A. Josephson
                            TX Bar No. 24014780
                            OK Fed. ID No. 14-145
                            Andrew W. Dunlap
                            TX Bar No. 24078444
                            OK Fed. ID No. 14-148
                            JOSEPHSON DUNLAP
                            11 Greenway Plaza, Suite 3050
                            Houston, Texas 77046
                            713-352-1100 – Telephone
                            713-352-3300 – Facsimile
                            mjosephson@mybackwages.com
                            adunlap@mybackwages.com

                           AND

                           Richard J. (Rex) Burch
                           Texas Bar No. 24001807
                           BRUCKNER BURCH PLLC
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           713-877-8788 – Telephone
                           713-877-8065 – Facsimile
                           rburch@brucknerburch.com

                        ATTORNEYS IN CHARGE FOR PLAINTIFF




                           -9-
